Citation Nr: 0403864	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury with reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1961 to February 
1964.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO) which denied entitlement to 
service connection for a left ankle disability with reflex 
sympathetic dystrophy.  

This matter was developed by the Board in November 2002 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  After the Board 
conducted the development in this case, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Board remanded this matter to the RO 
in May 2003 in accordance with Disabled American Veterans, 
supra.  


FINDINGS OF FACT

1.  The veteran has traumatic arthritis of the left ankle as 
a residual of surgery performed during service.

2.  The veteran does not currently have reflex sympathetic 
dystrophy.


CONCLUSION OF LAW

1.  Residuals of a left ankle injury, traumatic arthritis, 
were incurred in active service.  38 U.S.C.A. § 1131 (West 
2002).

2.  Reflex sympathetic dystrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131.


REASONS AND BASES

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The VCAA requires VA to specifically inform claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This notice was provided to the veteran in a 
letter dated in May 2001.  The subsequent statement of the 
case and supplemental statements of the case served to inform 
the veteran of the deficiencies in the evidence that had 
caused his claim to be denied.

The VCAA also requires VA to obtain all relevant records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).  The RO has sought, 
and obtained, records of all relevant treatment reported in 
the record.

VA is required to afford examinations when necessary.  
38 U.S.C.A. § 5103A(d) (West 2003).  The veteran was afforded 
necessary VA examinations in April 2003.

Having provided the necessary notice, obtained available and 
relevant records, and provided necessary examinations; VA has 
complied with the requirements of the VCAA.  The veteran has 
not suggested, nor is the Board aware of, any additional 
assistance that would be reasonably likely to substantiate 
his claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The February 1961 service entrance examination report notes 
that the veteran had a fracture of the left ankle when the 
veteran was fifteen and he currently had good stability and 
no loss of movement.  The examiner indicated that the 
veteran's left ankle was not disqualifying.  A December 1962 
operation report indicates that the veteran was admitted to 
the hospital due to recurrent pain on the medial aspect of 
the left ankle.  The hospital record notes that four years 
prior to admission, the veteran had sustained an injury to 
the left ankle and that he subsequently developed persistent 
pain later diagnosed as nonunion of the medial malleolus.  It 
was noted that the veteran continued to have trouble 
throughout his military career whenever he tried to engage in 
vigorous activities.  Examination revealed tenderness over 
the medial aspect of the left ankle.  X-ray examination 
revealed an un-united medial malleolus involving 
approximately 50 percent of the mass of the medial malleolus.  
The veteran underwent an osteoectomy and excision of the un-
united fracture of the medial malleolus on the left.  The 
veteran separated from service in February 1964.

The records of in-service left ankle injury and surgery 
during service satisfy the requirement for an in-service 
injury.

There is ample evidence of a current left ankle disability.  
A February 1996 X-ray examination of the left ankle joint 
revealed arthritic changes involving the left ankle joint 
with possible ankle joint effusion.  A bone scan performed at 
a non-VA facility in February 1996 was interpreted as showing 
abnormally increased uptake in the left ankle joint 
"probably on the basis of arthritis."  The April 2003 VA 
orthopedic examination report reflects a diagnosis of 
traumatic arthritis of the left ankle status post osteoectomy 
of the distal medial malleolus.

The April 2003 examiner diagnosed traumatic arthritis 
"status post osteoectomy of the distal medial malleolus."  
The Board reads this statement as attributing the veteran's 
traumatic arthritis to the surgery performed during service.  
Thus, there is evidence of an in-service injury, a current 
disability, and a link between the current disability and the 
in-service injury.  There is no evidence to the contrary.  
Accordingly, the Board finds that service connection is 
warranted for the residuals of a left ankle injury, namely 
traumatic arthritis.

A question remains as to whether service connection is 
warranted for reflex sympathetic dystrophy.  The Board must 
answer this question in the negative because the weight of 
the evidence is against a finding that the veteran currently 
has reflex sympathetic dystrophy.  

The evidence in favor of a finding of current reflex 
sympathetic dystrophy consists of the report of the November 
1996, MRI.  The physician interpreting the MRI noted 
synovitis around the left ankle.  The physician recognized 
that the synovitis could have multiple causes, including 
arthritis, but concluded that the combination of 
"peritendonis" enhancement made reflex sympathetic dystrophy 
a likely etiology.  Reflex sympathetic dystrophy was assessed 
in subsequent treatment records from the same facility.

The evidence against a finding of current reflex sympathetic 
dystrophy includes the report of the February 1996 bone scan 
when it was noted that there were no definite findings to 
suggest reflex sympathetic dystrophy.  The April 2003 VA 
examiner concluded that the examination was not consistent 
with classical reflex sympathetic dystrophy.  In the Board's 
opinion the equivocal diagnosis of reflex sympathetic 
dystrophy is outweighed by the more recent medical opinion.  
The recent opinion was the product of a review of the entire 
claims folder, and was expressed with more certainty than the 
November 1996 opinion.  The recent opinion was also supported 
by the findings on the bone scan.   Accordingly, the Board 
finds that the veteran does not currently have reflex 
sympathetic dystrophy.  Therefore, service connection is not 
warranted for that condition.






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of a left ankle injury, 
namely traumatic arthritis of the left ankle, is granted.

Service connection for reflex sympathetic dystrophy is 
denied.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




